United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-41324
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JERRY HOWERTON,
                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-01-CR-312-1
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Jerry Howerton appeals the sentence imposed pursuant to his

guilty-plea conviction for conspiracy to possess with the intent

to distribute methamphetamine.   He argues that the district court

erred in denying him a downward adjustment based on a mitigating

role.

     We review the district court’s determination that Howerton

did not play a minor or minimal role in the offense for clear

error.   See United States v. Brown, 54 F.3d 234, 240 (5th Cir.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-41324
                                  -2-

1995).   A “minimal participant” is one who is “plainly among the

least culpable of those involved in the conduct of a group” and

who demonstrates a lack of knowledge or understanding of the

scope and structure of the enterprise.      U.S.S.G. § 3B1.2,

comment. (n.4).   A “minor participant” is one who is “less

culpable than most other participants, but one whose role could

not be described as minimal.”    § 3B1.2, comment. (n.5).

To merit an adjustment under § 3B1.2, the defendant must have

been “substantially less culpable” than the average participant.

§ 3B1.2, comment. (n.3(A)).

     The district court obviously credited the testimony of the

DEA agent over Howerton’s self-serving testimony that all he was

capable of doing was watching the children.      The court was free

to make this credibility choice.    See United States v. Davis, 76

F.3d 82, 85 (5th Cir. 1996).    Although the DEA agent did offer

testimony suggesting that Howerton’s role was not as great as his

wife’s, an adjustment is “not appropriate simply because a

defendant does less than other participants; in order to qualify

as a minor participant, a defendant must have been peripheral to

the advancement of the illicit activity.”      United States v.

Miranda, 248 F.3d 434, 446-47 (5th Cir. 2001).

     The district court did not clearly err in determining that

Howerton did not play a minor or minimal role in the offense.

See Brown, 54 F.3d at 240.    The judgment of the district court is

AFFIRMED.